

114 SCON 41 : Expressing the sense of Congress on the Peshmerga of the Kurdistan Region of Iraq.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionS. CON. RES. 41IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress on the Peshmerga of the Kurdistan Region of Iraq.
	
 That it is the sense of Congress that— (1)the Peshmerga of the Kurdistan Region of Iraq have been one of the most effective fighting forces in the military campaign against the Islamic State of Iraq and al-Sham (ISIS);
 (2)the Islamic State of Iraq and al-Sham poses an acute threat to the Iraqi people and territorial integrity of Iraq, including the Kurdistan Region of Iraq, and the security and stability of the Middle East;
 (3)the severe budget shortfalls faced by both the Government of Iraq and the Kurdistan Regional Government are hindering the stability of Iraq and have the potential to undermine long-term efforts to bring about the sustainable defeat of the Islamic State of Iraq and al-Sham;
 (4)the $415,000,000 pledged by the United States Government to the Kurdish Peshmerga in April of 2016, in coordination with the Government of Iraq, in addition to the $65,000,000 already provided from the Iraq Train and Equip Fund, should remain a priority for the United States as part of the continued support for Iraqi Security Forces, including the Peshmerga, in the fight against the Islamic State of Iraq and al-Sham;
 (5)the Peshmerga should receive all weapons and equipment that the United States, by, with, and through the Government of Iraq, agrees to provide in an expeditious and in a timely manner;
 (6)it should be the policy of the United States to support, within the framework of the Iraq Constitution, Iraqi Security Forces, the Kurdish Peshmerga in Iraq, Sunni tribal forces, and other local security forces, including threatened ethnic and religious minority groups, in the campaign against the Islamic State of Iraq and al-Sham;
 (7)ensuring the safe resettlement and reintegration of ethnic and religious minorities, including Christians (among them Assyrian, Chaldean, Syriac, Armenian, Evangelical, Antiochian and Greek Orthodox, Maronite, Melkite, and Roman Catholic communities), Yezidis, Turkmen, Shi’a, Shabak, Sabaean-Mandeans, and Kaka’i, among others, including victims of genocide, into their homelands in Iraq, including the Ninevah Plain, is a critical component toward achieving a safe, secure, and sovereign Iraq;
 (8) the Peshmerga require equipment that will allow them to defend themselves and their coalition advisers against the increased use of vehicle-borne improvised explosive devices by the Islamic State of Iraq and al-Sham;
 (9) the Peshmerga are vital partners in the fight against the Islamic State of Iraq and al-Sham; and
 (10) in coordination with the Government of Iraq, the United States will endeavor to increase assistance to Iraqi Kurdish Forces to enhance their combat medicine and logistical capabilities, to defend internally displaced persons and refugees, and to defend the Peshmerga and their coalition advisers.Passed the Senate July 14, 2016.Julie E. Adams,Secretary